Conviction for accepting a bribe, punishment two years in the penitentiary.
Appellant was Assistant County Attorney of Callahan County. He brought about the arrest of one Dilliard in the justice court upon complaints charging him with the unlawful sale of intoxicating liquor. Thereafter, according to the testimony of Dilliard and his wife, appellant came to Dilliard's home at a late hour in the night and offered to have the case against him dismissed and finally settled upon the payment of one hundred dollars, which amount he later reduced to fifty dollars. Dilliard agreed to pay fifty dollars. He and his wife testified that they later got the fifty dollars which Dilliard took to Baird and delivered to appellant. There was no further prosecution of Dilliard.
Appellant defended upon the proposition that after having brought about the arrest of Dilliard, he concluded that he would *Page 639 
let him plead guilty to vagrancy in settlement of the felony charge, and that he made the trip to Dilliard's house and told him that if he would pay him fifty dollars he would enter pleas of guilty in vagrancy charges and allow the liquor selling charge to be thus settled. He admitted that he never made any vagrancy charges against Dilliard. He admitted the reception of the money from Dilliard.
There were no exceptions to the charge of the court. While there appear in this record what are called bills of exception, four in number, same appear to be complaints based entirely on errors complained of in the motion for new trial. We cannot consider complaints of the charge of the court raised for the first time in the motion for new trial, nor those directed at the form of the indictment, when for the first time called to the attention of the trial court in connection with an effort to secure a new trial; nor to complaints of the argument of the State's Attorney when presented for the first time in the motion for new trial. These are the matters embraced in the so-called bills of exception.
We think the testimony of the witness Dilliard fully corroborated both by that of his wife and others, also of appellant himself who took the witness stand and admitted substantially all of the facts testified to by Dilliard.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.